Citation Nr: 0217832
Decision Date: 11/04/02	Archive Date: 02/07/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-48 964A	)	DATE [redacted]
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date prior to August 5, 1993, for a 100 percent evaluation for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to November 1968.  

The Board notes in passing that at the hearing on appeal testimony was received concerning the veterans dates of service in the Republic of South Vietnam.  The veterans DA Form 20, Enlisted Qualification record, that records his pertinent duties and assignments, shows duty in the Republic of South Vietnam from July 1966 to July 1967 and from March to November 1968.  Both tours were with aviation units.  These dates and duties are consistent with his other records and there is no basis for further development in this regard in light of the issue before the Board. 

In a decision dated in May 2000, the Board denied entitlement to an effective date prior to August 5, 1993, for a 100 percent evaluation for PTSD.  The veteran duly appealed the Boards decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2001, the Court issued a decision that vacated the Boards May 2000 decision, and remanded the matter to the Board for readjudication.  A copy of the Court's decision has been incorporated into the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appeal has been obtained.

2.  In May 1988, the veteran filed his initial claim seeking entitlement to service connection for PTSD.  

3.  In a January 1990 rating determination, the veteran was awarded service connection for PTSD.  He was awarded a 10 percent evaluation for PTSD from May 23, 1988.  The veteran was notified of this determination in February 1990.  A timely notice of disagreement to the January 1990 rating determination was not received from the veteran.  

4.  On March 29, 1991, the veteran petitioned for a reevaluation of his service-connected PTSD.  

5.  In a May 1991 VA evaluation, it was determined that the veteran had PTSD to a mild degree.  

6.  In a June 1991 determination, the RO denied the claim for an increased evaluation for PTSD.  A timely notice of disagreement to this determination was not received from the veteran.  

7.  An August 5, 1993, outpatient treatment report noted the veterans difficulties associated with PTSD.  Based on this outpatient treatment report, the RO, in an October 1994 rating determination, awarded the veteran a 30 percent disability evaluation for his PTSD from August 5, 1993.  In an April 1997 rating determination, the RO revised its evaluation and awarded the veteran a 100 percent disability evaluation from August 5, 1993.  

8.  Clear and unmistakable error in any RO determination is not found.  


CONCLUSION OF LAW

An effective date earlier than August 5, 1993, for a 100 percent evaluation for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2001).  


 REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the pendency of this appeal.  The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  The legislation, which was effective November 9, 2000, has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

Judicial caselaw is inconsistent as to whether the new law is to be given retroactive effect.  The Court has held that the entire VCAA potentially affects claims pending on or filed after the date of enactment (as well as certain claims that were finally denied during the period from July 14, 1999, to November 9, 2000).  See generally Holliday v. Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis would appear to include cases which had been decided by the Board before the VCAA, but were pending in Court at the time of its enactment.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has recently held that only section 4 of the VCAA (which eliminated the well-grounded claim requirement) is retroactively applicable to decisions of the Board entered before the enactment date of the VCAA, and that section 3(a) of the VCAA (covering duty-to-notify and duty-to-assist provisions) is not retroactively applicable to pre-VCAA decisions of the Board.  Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In its November 2001 Order, the Court, citing Holliday, vacated the Boards May 2000 decision and remanded the matter to provide the Board with the opportunity to readjudicate the veterans claim under the new statute in the first instance.  Accordingly, the Board would ordinarily be bound by the Court Order, to consider whether the VCAA has been satisfied in the veterans case.  

However, there is an exception to the law of the case doctrine when the controlling authority has since made a contrary decision of law.  See Chisem v. Gober, 10 Vet. App. 526, 528 (1997) (citing Kori Corp. v. Wilco Marsh Buggies and Draglines, Inc., 761 F.2d 649, 657 (Fed. Cir. 1985)).  On the facts of this case, the Board is of the opinion that the Federal Circuits holdings in Bernklau and Dyment represent a clear, intervening change in controlling law regarding the applicability of the VCAA to pre-VCAA decisions of the Board.  As such, the Board is not bound to follow the earlier Order of the Court in this case.  

However, even assuming for arguments sake that the provisions of the VCAA are applicable to pre-VCAA decisions of the Board, a review of the claims file reveals that all notification and development actions required by the VCAA have been fulfilled.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.)  

By virtue of the August 1996 Statement of the Case (SOC), and the July 1999 Supplemental Statement of the Case (SSOC), the veteran was provided notice of the information, medical evidence or lay evidence necessary to substantiate the claim on appeal.  The SOC and subsequent SSOC also notified the veteran of the pertinent laws and regulations, as well as his due process rights.  

Although the Courts November 2001 Order serves to vacate the Boards May 2000 denial and its legal efficacy, the Boards prior discussion nonetheless remains a matter of record, and one which was clearly provided to the veteran.  Examination of the now-vacated decision reveals that the Board clearly articulated the relevant law and regulations and discussed these legal provisions in the context of the evidence then of record.  In other words, through the Boards May 2000 denial, the veteran has already had an extensive advisement of the evidence that would be required to substantiate this claim. 

The Board finds that all relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained.  The evidence of record includes the veterans service medical records, private and VA medical records and reports of VA examinations.  The veteran has not identified any outstanding records.  In this regard, the Board notes that in correspondence dated in September 2002, VA requested that the veteran identify any records not previously obtained which would tend to substantiate his claim.  VA requested a response within 30 days.  The veteran did not respond.  

The record reflects that the veteran received detailed information as to not only what evidence was required to substantiate the claims, but also as to the obligations of VA and the veteran in obtaining evidence.  In this regard, the Board particularly notes VA correspondence to the veteran in September 2002.  This correspondence not only explained in plain language what evidence was needed to substantiate the claim, it also explained what the essential contents of that evidence must be, and advised the claimant of both what VA would do to obtain evidence and what type of evidence he should submit on his own behalf.  Hence, the Board concludes that the correspondence discussed above demonstrates compliance with VAs notification requirements to the extent required by law.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Since the veteran has already been informed of the evidence needed to substantiate his claim and of the notification requirements, there is no further action which need be undertaken to comply with the provisions of the VCAA, and the veteran and his representative have pointed to no actions they believe need be taken.  Therefore, there is no prejudice to the veteran in the Board proceeding to adjudicate the merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Background

The veteran filed his initial claim seeking service connection for PTSD in May 1988.  Medical evidence was obtained and the RO, in a January 1990 rating determination, awarded the veteran service connection for PTSD. The veteran was notified of this determination in February 1990 and the notification was resent to a second address.  The first address was that used to notify the veteran to report for examination in October 1989, and the veteran did report for that examination.  The second address was the same as that provided by the veteran in October 1989 both on his examination report form and a communication to VA canceling a direct deposit of his monetary award.  This was the most recent address of record.   There is no indication that the veteran failed to receive notice of the January 1990 rating determination.  

In March 1991, the veteran requested a reevaluation of his service-connected PTSD.  Additional medical records were obtained.  Among the records obtained at this time was an August 1988 hospitalization report indicating treatment for chronic alcohol abuse and drug dependence.  No reference was made to PTSD.  

In a May 1991 VA evaluation, the veterans history of drug and alcohol abuse was clearly noted.  The examiner reported that the veteran did not bring up any other subjects relating to PTSD on his own.  The examiner stated, in pertinent part:  

This 45-year-old Veteran, currently 10% service connected for [PTSD], has asked for reconsideration for his [PTSD].  However, during the examination, he emphasized the financial stress which he and his family are suffering at this time and really does not give any basis for a more serious impression of his [PTSD].  He is thought to have a personality disorder, possibly drinks to excess, and [has PTSD] of a mild degree.

Based on this evaluation, the RO, in a June 1991 rating determination, denied the veterans claim of entitlement to an increased evaluation for his PTSD.  The veteran was notified of this determination that month.  That notification was mailed to the most recent address in the record, which was also the address used by the veteran at his VA examination just over five weeks before the date of the notice.

In November 1993, the veteran sought an increased evaluation in his service-connected PTSD.  Additional medical records were obtained.  These medical records included the August 5, 1993, medical report noting the veterans difficulties.  This August 5, 1993, outpatient treatment report, the basis for the ROs determination that the veteran was entitled to a 100 percent disability evaluation for PTSD, makes little reference to PTSD or PTSD-related symptoms.  Nevertheless, the RO, in an October 1994 rating determination, increased the PTSD evaluation from 10 percent to 30 percent disabling from August 5, 1993.  The RO later revised its determination in an April 1997 rating determination, awarding the veteran a 100 percent total disability evaluation based on PTSD from August 5, 1993.  

Additional treatment records and statements from the veteran were submitted following the rating determination that awarded a 100 percent disability evaluation for his PTSD.  

In August 1996, the veteran petitioned for an earlier effective date of award of increased compensation.  The veteran indicated that he was totally disabled in 1987.  Submitted during this time were statements from health care providers dated well after the February 1990 and June 1991 rating determinations that note the veterans difficulties associated with his PTSD.  Several health care providers report that the veteran suffered from these symptoms since he left Vietnam.  Health care providers noted that the veteran may have suffered from severe symptoms of PTSD from, at the very least, 1988.  

At a hearing held before a hearing officer at the RO in June 1999, the veteran reported the difficulties he was having with his PTSD prior to August 5, 1993.  He reiterated these contentions at a hearing held before the undersigned in April 2000.  The veteran testified that he did not appeal the initial rating determination because he was afraid to endanger the compensation he was receiving at that time.  The veteran contended that he had PTSD since he left Vietnam.  He also indicated that health care providers had informed him in 1988 that he was unemployable that year.  The veteran contended that he was not currently in treatment for his PTSD at this time.  

At this hearing, the veteran appears to contend that he did not receive notification of the rating actions of 1990 or 1991.  He indicates that he had been arrested and incarcerated during this time.  When asked whether he had informed the VA that he had been incarcerated, the veteran responded in the negative.  

The veteran and his representative were requested to provide any arguments regarding clear and unmistakable error in the previous rating determinations of 1990 and 1991.  The veterans representative responded that he had no argument to present regarding clear and unmistakable error in the previous rating determinations.  


Analysis

The veteran contends that his initial claim for VA compensation should have provided him with an award of 100 percent for PTSD from May 1988.  However, both of the ROs determinations in February 1990 and June 1991 are final in the absence of clear and unmistakable error (CUE).  

Under 38 C.F.R. § 3.105(a) (1999), CUE in a prior, unappealed RO decision may be found.  CUE may also be found in a prior Board decision.  See § 1(b) of Pub. L. 1095-111 (Nov. 21, 1997).  Under 38 C.F.R. § 3.105(a) (1999), a prior decision must be reversed or amended where evidence establishes clear and unmistakable error.  For CUE to exist:

(1) [e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and (3) a determination that there was CUE must be based on the record and law that existed at the time for the prior adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The U.S. Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable error are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).   The Board has reviewed the record with this guidance in mind and finds that there has been no allegation has been made that would be adequate to raise a valid claim of CUE in either decision.  

The veteran has submitted several recent medical opinions regarding the nature and extent of his service-connected PTSD in 1988 or earlier.  The January 1996 and September 1997 medical opinions, however, did not exist at the time the RO evaluated the veterans claim in February 1990 or June 1991.  Consequently, they cannot be the basis to determine that these rating determinations were clearly and unmistakably wrong based upon the record that was before the RO at the time of the determinations.  The medical evidence that did exist in February 1990 included a hospitalization report of August 1988 with relevant diagnosis of drug and alcohol abuse, and a medical opinion on examination in 1989 that the PTSD was mild.  The evidence at the time of the June 1991 determination included the May 1991 VA evaluation, which found little evidence to support the conclusion that the veteran was entitled to even a 10 percent evaluation for PTSD.   In view of these considerations, the February 1990 and June 1991 determinations did not contain CUE.   

The veteran appears to contend that he did not receive notice of the February 1990 and June 1991 rating determinations.  At the hearing held before the undersigned in April 2000, the veteran indicated that the reason he did not receive the notice was because of incarceration.  He also stated that he did not inform the VA of his incarceration.  The record shows the RO used the most recent addresses provided by the claimant at the time both notifications were mailed.  Those notifications were not returned as undeliverable.  As stated by the Court, the presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, the Court presumes that they have properly discharged their official duties.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  Accordingly, the Board finds no basis to conclude that any failure of the veteran to receive notification of these determinations was due to any fault on the part of VA.  Assuming he did not receive such notifications, which is by no means clear on this record, the responsibility for this failure must be assigned to his own admitted failure to provide VA with his correct current address.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Since the February 1990 and June 1991 RO determinations remain final, the veteran generally cannot be awarded an increased evaluation for his service-connected PTSD prior to: (1) the date of receipt on November 2, 1993, of his claim to reopen the previously finally denied claim; or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999); Link v. West, 12 Vet. App. 39 (1998).  The exception to that general rule provides that he can receive an effective date of award of an increased rating, and thus also the total rating based on individual unemployability, if the evidence in the file shows that it was factually ascertainable that an increase in disability occurred within one year of the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).   The Court has held, however, that the language of 38 U.S.C.A. § 5110(b)(2) must be read as follows:

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability has occurred if application is received within one year from such date. (Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-98.  Thus, if the increase occurred more than one year prior to the date the application is received, the effective date must be no earlier than the date of receipt of the application.

In this case, the RO found that the August 5, 1993, outpatient treatment report, a medical report within one year of the November 1993 claim, provided evidence of the earliest date as of which an increase in symptomatology was present within one year of the date of the claim.  Therefore, the RO found that since the date of increase was factually shown within one year prior to the date of receipt of the November 1993 claim, the correct effective date was August 5, 1993, the date it was factually ascertainable that an increase in disability was shown.  Accordingly, 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) provides a basis to award an effective date of August 5, 1993, for the total rating.  The record contains several retrospective medical opinions in 1996 and 1997 that the veteran had been disabled from PTSD since 1988 or earlier, and unemployable.  To the extent these opinions are to the effect that the veteran was either ratable on a schedular basis at 100 percent, or had a total disability due to service connected disorders for years prior to 1993, they would not support an earlier effective date of the award.  In fact, under the statutory provisions as interpreted by the Court in Harper, this evidence would undermine the effective date set by the RO.  The issue before the Board, however, is entitlement to an effective date prior to August 5, 1993, rather than the propriety of that date.  

As to the evidence within the one-year prior to November 1993, the Board finds little indication in the August 5, 1993, report of increased disability, and no other evidence establishing that it was factually ascertainable that the increase had occurred within the one year prior to November 2, 1993.  In fact, the medical opinion evidence pointing to an increase in disability prior to November 2, 1993, is to the effect that the increase had occurred years prior to November 2, 1993, and thus, as noted above, could not support the current award, much less an earlier award.  

Finally, to the extent the veterans pleadings could be construed as an argument that he lacked mental capacity or perhaps knowledge to file a claim for compensation benefits at an earlier date, the Board first notes there is no evidence of record demonstrating he was incompetent prior to his claims that were decided by the RO in February 1990 and June 1991.  Moreover, those decisions were final and under the law and facts of this case as noted above an effective date prior to those determinations is precluded. 

In this case the clear weight of the probative evidence is against the claim for an earlier effective date.  Thus, the benefit of the doubt doctrine is not for application.  Accordingly, the claim must be denied.  


ORDER

The claim of entitlement to an earlier effective date for the award of a 100 percent disability evaluation for PTSD prior to August 5, 1993, is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  


